MEMORANDUM.
***1020The order of the Appellate Term should be affirmed.
Defendant's challenge to the authority of Justice Court over criminal charges arising **429*323from his noncompliance with a child support order is not properly before this Court. Contrary to the parties' mistaken representation below, the underlying support order was not issued by Family Court but by Supreme Court in the context of defendant's contested matrimonial proceeding. ***1021As defendant concedes, Supreme Court has constitutional authority to issue such an order (see N.Y. Const Art VI, § 7 ; Family Court Act § 114 ; see generally Merril Sobie, Practice Commentaries, McKinney's Cons.Laws of N.Y., Family Court Act § 411 ["Family Court is ... powerless to determine those issues which comprise a [pending] matrimonial action, including child support, unless the matter is specifically referenced to the Family Court by the Supreme Court"] ). As a consequence, we have no occasion to opine on defendant's claim that, pursuant to the Family Court Act, Family Court has exclusive and continuing jurisdiction over any criminal charges based on violations of its own support order.
Chief Judge DiFiore and Judges Rivera, Stein, Fahey, Garcia, Wilson and Feinman concur.
Order affirmed, in a memorandum.